Citation Nr: 1612498	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  07-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, including as due to herbicide or radiation exposure.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1959 to January 1967.

This issue of entitlement to service connection for colon cancer comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This issue of entitlement to service connection for skin cancer comes before the Board on appeal from an October 2014 rating decision issued by the same RO.

In regard to the colon cancer claim, the Veteran testified before a Decision Review Officer (DRO) in December 2007.  In June 2009, he testified at a Travel Board hearing before the undersigned at the Huntington RO.  Transcripts of both hearings are of record.  In August 2009, February 2013, and in November 2014, the Board remanded the claim for further development.  

The RO did not fully comply with the November 2014 Board remand directives in regard to the colon cancer claim, and a remand is necessary to fully develop the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998)

In regard to the skin cancer claim, the Veteran requested a videoconference hearing in his March 2015 substantive appeal; however, no hearing has yet been conducted.    

The appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Skin Cancer

In the Veteran's March 2015 substantive appeal regarding his claim for service connection for skin cancer, he indicated that he wanted Board hearing by live videoconference.  No hearing has yet been conducted.  As this type of hearing is scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

Service Connection for Colon Cancer

Although the Board regrets that this additional remand will cause yet another delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's previous remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  38 U.S.C.A. § 5103A(d) (West 2014); Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the previous remand, the Veteran asserts that he served on a top secret mission in Thailand during the summer of 1966 and spent time at Ubon, Udorn, and Nakhon Phanom Royal Thai AFBs, where he was exposed to herbicides.  See May 2005 and August 2011 supporting statements; see also December 2007 DRO hearing transcript, at p. 3.  Available service personnel records (SPRs) reflect he had "Top Secret" clearance and that he had 57 days of service in Southeast Asia from June to July 1966, but do not specifically indicate whether this service was in Thailand.  The previous remands requested the RO to verify whether the Veteran served in Thailand during active duty.

In February 2015, the RO sent the Veteran a letter asking: (1) which branch of service and component he was assigned to during the claimed special operation; (2) what were the dates of the Special Operation tour of duty; (3) what were the pertinent location(s) within a 60-day range; and (4) which unit he was attached to and the relevant dates, if applicable.

In his March 2015 substantive appeal on a different issue, the Veteran provided much of the requested information.  He indicated that he left George Air Force Base (AFB) in June 1966, flew to Travis AFB, CA, spent the night, went to Hawaii (either Clark or Hickam), and then went to Wake Island, then Guam, and then to Udorn Royal Thai AFB.  He stated that he was with the 479th Tactical Airwing.  The Veteran reported that he thought they escorted B-52s on bombing raids, flying three missions per day.  Near the end of the mission, he was transported on a C141 Star Lifter which had to land in Yakota, Japan for two days of repair.  They were originally slated to fly back to Travis AFB, but returned to George AFB instead.  The Veteran's statement regarding his time in Thailand goes on to provide additional detail.  The RO's subsequent findings did not acknowledge or discuss these statements by the Veteran.

On remand, the RO should attempt to verify whether the Veteran served in Thailand during active service.  The RO should then undertake any necessary action pursuant to M21-1, Part IV, Subpart ii, 1.H.5.a to verify whether the Veteran was exposed to herbicides during his service in Thailand; and only if such exposure was established, to additionally arrange for a medical opinion on the possibility of direct service connection for colon cancer.  

Accordingly, the case is REMANDED for the following action:

1. Only in regard to the skin cancer claim, schedule the Veteran for a Board hearing by live videoconference following the usual procedures under 38 U.S.C.A. § 7107  (West 2014) and 38 C.F.R. § 20.704  (2015).

2.  Verify whether the Veteran served in Thailand during active service, to include during the identified period of service in Southeast Asia between June and July 1966.  See March 2015 VA Form 9 for additional detail.

3.  If and only if service in Thailand is established, undertake any necessary action pursuant to M21-1, Part IV, Subpart ii, 1.H.5.a to verify whether the Veteran was exposed to herbicides during his service in Thailand.  

4.  If and only if it is determined that the Veteran was exposed to herbicides during service in Thailand, forward the claims folder to a qualified examiner for the purpose of providing a medical opinion.  The examiner should be requested to review the claims folder and address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed colon disability is attributable to service, to include conceded herbicide exposure therein?

No examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, he or she should expressly indicate this and explain why an opinion cannot be made without speculation.

5.  Thereafter, the issue of entitlement to service connection for colon cancer should be readjudicated considering all the pertinent evidence of record.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




